DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 5-7, 9, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in the first sub-network has a network structure of a residual neural network and comprises at least one residual unit.
	Claim 6 is objected to for depending from claim 5.
	Claim 7 is objected to for depending from claim 5.
	Regarding claim 9, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: wherein the target region further comprises a region with a preset area outside a face part corresponding to the target face property.
	Regarding claim 14, see treatment of claim 5.
	Regarding claim 15, see treatment of claim 6.
	Regarding claim 16, see treatment of claim 7.
	Regarding claim 18, see treatment of claim 9.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Here, the abstract is objected to for using phrases which can be implied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hviding (U.S. Pat. App. Pub. No. US 20180024726 A1), and further in view of Gusarov et al. (U.S. Pat. App. Pub. No. US 20170286752 A1; hereinafter "Gusarov").

	Regarding claim 1, Hviding teaches a virtual avatar generation method, comprising:
determining a target task associated with at least one target face property, wherein the target face property is one of a plurality of predefined face properties (Hviding, Fig. 3, ¶ [0027], obtaining a digital image of the user; ¶ [0028], receiving selection of desired facial features (i.e., face properties) to be included (i.e., target task) in the personified emoji);
performing, according to the target task, target face property analysis on a target image comprising at least a face, to obtain a target face property feature associated with the target face property of the 
determining a target virtual avatar template corresponding to the target face property feature 
generating a virtual avatar of the target image based on the target virtual avatar template (Hviding, Fig. 3, producing personified emoji (i.e., virtual avatar)).
Hviding does not expressly teach, but Gusarov teaches: determining a target virtual avatar template corresponding to the target face property feature according to predefined correspondence between face property features and virtual avatar templates (Gusarov, ¶ [0056], determining a template from a subset of available templates).
Hviding and Gusarov (hereinafter "Hviding-Gusarov") are analogous because they are directed at virtual character generation. It would have been obvious before the effective filing date of the claimed invention to combine the 

	Regarding claim 10, see treatment of claim 1. Additionally, Hviding-Gusarov teaches a processor and a memory storing instructions executable by the processor (Hviding, ¶ [0064], processor executing stored instructions).

	Regarding claim 19, see treatment of claims 1 and 10.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hviding-Gusarov, and further in view of Lin et al. (U.S. Pat. No. US 10650564 B1; hereinafter "Lin").

	Regarding claim 2, Hviding-Gusarov teaches the method according to claim 1.
Hviding-Gusarov does not expressly teach, but Lin teaches wherein performing the target face property analysis on the target image comprises:

inputting the target image into the target neural network to obtain estimated values output from the target neural network, wherein the estimated values represent respective probabilities that the target image has one or more face property features associated with the target face property (Lin, col. 3, ll. 65-67, classifying each of facial features of the 2D image as texture components and obtaining probabilities that the facial feature belongs to the texture components); and
taking, as the target face property feature, a face property feature corresponding to a maximum value among the estimated values output from the target neural network (Lin, col. 5, ll. 15-18, based on the probabilities that the facial features belongs to the texture components, the 3D facial geometry generating device selects texture component with the highest probability (i.e. maximum value) for generating 3D facial model).


Regarding claim 3, Hviding-Gusarov-Lin teaches the method according to claim 2, wherein
the target face property comprises at least one predefined subclass (Lin, col. 5, ll. 4-6, As shown in FIG. 3, the eyebrow texture includes high arch, bushy, thin, straight and soft arch, which could be seen as 3D face meshes. In FIG. 4, the facial hair texture includes goatee beard, sideburn beard, stubble, chin curtain, spade, mutton chops, Old Dutch and hipster, where each facial hair texture corresponds to a 3D face mesh.); and 
taking the face property feature corresponding to the maximum value as the target face property feature comprises: for a first subclass of the at least one subclass included in the target face property, taking, as the target face property feature corresponding to the first 

Regarding claim 11, see treatment of claim 2.

	Regarding claim 12, see treatment of claim 3.

Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hviding-Gusarov-Lin, and further in view of Gokturk et al. (U.S. Pat. App. Pub. No. US 20160125270 A1; hereinafter "Gokturk").

	Regarding claim 4, Hviding-Gusarov-Lin teaches the method according to claim 2.
Hviding-Gusarov-Lin does not expressly teach, but Gokturk teaches wherein the target neural network is trained by:
inputting at least one sample image comprising at least a face into a first neural network, wherein each of the at least one sample image is labeled with at least one face property feature that is associated with a first face property of the plurality of predefined face properties, and the first neural network comprises a first sub-network corresponding to the first face property (Gokturk, ¶ [0067], training set of face images are fed to a classification algorithm such as Support Vector Machines, Neural Networks, or Hidden Markov Models, Adaboost classifiers (i.e., first neural network) wherein the training faces used may accommodate various types of faces or facial markers (i.e., labels), including eyes (eyebrows and socket), nose or mouth.); and
training the first sub-network by taking at least one face property feature which is output from the first neural network and is associated 
Hviding-Gusarov-Lin and Gokturk (hereinafter "Hviding-Gusarov-Lin-Gokturk") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide learning based face detection algorithm in order to perform face detection. Gokturk, ¶ [0067].

	Regarding claim 8, Hviding-Gusarov-Lin-Gokturk teaches the method according to claim 4, further comprising:

clipping an image of a target region from the frontalized face image to obtain the target image or the sample image, wherein the target region comprises at least a region where a face key point is located (Gokturk, ¶ [0076], cropping face image based on eye location).

Regarding claim 13, see treatment of claim 4.

	Regarding claim 17, see treatment of claim 8.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619